Citation Nr: 1447050	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-16 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for bilateral high frequency hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which continued the assignment of a noncompensable rating for bilateral high frequency hearing loss.  

In November 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript is associated with the record on appeal.

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) files associated with the Veteran's claim.  With the exception of the November 2012 Board hearing transcript, a review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.


FINDING OF FACT

For the entire appeal period, the Veteran's bilateral high frequency hearing loss is manifested by no worse than Level I hearing acuity in the right ear and Level V hearing acuity in the left ear.    


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral high frequency hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, the Veteran was provided with complete VCAA notice in a letter sent to him in April 2011, prior to the issuance of the June 2011 rating decision on appeal.  The Board finds that the notice letter advised him of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, the letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records, a March 2011 private audiogram, and a May 2011 VA examination report have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in May 2011 in conjunction with the claim on appeal.  In his June 2012 substantive appeal, the Veteran maintained that the examination was inadequate, stating that the audiometric findings were inadequate and that right ear speech discrimination was shown as 100 percent.  Having reviewed that examination report, the Board does not find any validity to those assertions there is no evidence that the examination was deficient.  In this regard, a review of the examination report reflects that, while the claims file was not reviewed in connection with the examination, the Veteran provided a thorough description of the functional impairment related to his hearing loss, and an audiometric examination with speech discrimination scores was conducted.  There is no indication by the examiner that such findings were invalid.  Therefore, the Board finds no weight to the Veteran's allegation that such examination is inadequate.  Moreover, his general disagreement with the findings documented therein does not render the examination inadequate.

Furthermore, the Board finds that the May 2011 examination adequate in order to evaluate the Veteran's service-connected bilateral hearing loss as it includes an interview with the Veteran and a full audiological examination, addressing the relevant rating criteria.  Significantly, the Veteran has not alleged a worsening of his bilateral hearing loss since the March 2011 VA examination (see hearing transcript p.7).  In this regard, while he has claimed that such disability is worse than the currently assigned noncompensable rating, he has not contended that the condition has increased in severity since that examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, functional effects such as difficulty hearing with background noise and in groups was noted, which was described as generally negatively impacting the Veteran's job and personal life.  The Veteran has not alleged any prejudice resulting from any deficiency in this regard in the May 2011 examination.  Furthermore, the Board finds that no prejudice results to the Veteran as the evidence overall more fully addresses such effects and, therefore, the Board may proceed with a decision.  

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id. at 455.   

Therefore, the Board finds that no prejudice results to the Veteran in the Board proceeding with a decision at this time as the functional effects of his bilateral hearing loss disability are adequately addressed by the record as a whole, to include the May 2011 VA examination and the November 2012 Board hearing, and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  As such, the Board finds that the examination of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Additionally, in November 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2012 hearing, the undersigned noted the issues on appeal.  Additionally, testimony was solicited regarding the history, symptomatology, and treatment relating to the Veteran's hearing loss as well as the effect such has on his daily life and employability.  In this regard, the Veteran indicated that he was not receiving treatment for hearing loss (p. 6) and did not feel that his hearing loss had gotten worse since the last examination by VA in May 2011 (p. 7).  No additional evidence was identified or submitted at the hearing.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral high frequency hearing loss has been assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100, since February 1979.  In March 2011, he filed the current increased rating claim.  The Veteran contends that his hearing disability is worse than the currently assigned evaluation and maintains that he is entitled to a compensable rating. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) and (b).

In March 2011, the Veteran underwent private audiological testing.  He gave a history of being a Navy diver with subsequent perforation of the left tympanic membrane, drainage, and hearing loss.  He also gave a post-service history of firing weapons in conjunction with being with the police force and shooting muskets in reenactments.  Significant bilateral hearing loss, left ear greater than right, was assessed.  Audiological testing was conducted using the American Medical Association Formula.  The Veteran's right ear air thresholds were: 10, 15, 15, and 75 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively, with a pure tone threshold average of 28.75.  The Veteran's left ear air thresholds were: 15, 80, 110, and 110 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively, with a pure tone threshold average of 78.75.  Speech recognition scores of 88% in the left ear and 100% in the right ear were reported.  The private audiologist did not address or discuss the functional or occupational limitations caused by the Veteran's hearing loss.  It is unclear whether the Maryland CNC word recognition test was utilized in conjunction with the March 2011 testing.  38 C.F.R. § 4.85(a) requires that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Therefore, this examination report may not be used to rate the Veteran's bilateral high frequency hearing loss.  

However, to the extent that aforementioned findings may be informally assessed using 38 C.F.R. § 4.85, Tables VI, VIA, and VII, such results in noncompensable hearing loss, even with application of 38 C.F.R. § 4.86, used for the evaluation of exceptional patterns of hearing impairment, as shown in the left ear.  In this regard, the Veteran's pure tone threshold average of 28.75 and speech discrimination score of 100% results in Level I hearing acuity in the right ear using Table VI.  The Veteran's pure tone threshold average of 78.75 and speech discrimination score of 88% results in Level III hearing acuity in the left ear using Table VI.  However, as the Veteran exhibits an exceptional pattern of hearing loss in the left ear, such may also be rated solely on the pure tone threshold average, which results in Level VII hearing acuity in the left ear using Table VIA.  Utilizing Table VII, such results in a noncompensable rating based on Level I hearing acuity in the right ear and Level VII hearing acuity in the left ear.

In order to obtain audiological examination results which conform to controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests, a VA audio examination was conducted in May 2011.  At that time, the Veteran reported having increasing difficulty with hearing speech in the presence of background noise and amongst groups of people and mentioned that he missed a lot of conversation, which he described as embarrassing.  It was noted that his job and personal life were negatively impacted by his hearing loss.  He indicated that he had recent noise exposure in conjunction with being a police officer (weapons training) and recreational exposure from musket fire, with hearing protection.   

The Veteran's right ear pure tone thresholds were: 5, 10, 15, and 50 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively, with a pure tone threshold average of 20.  The Veteran's left ear air thresholds were: 10, 80, 85, and 95 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively, with a pure tone threshold average of 67.50.  Speech recognition scores of 100% in the right ear and 88% in the left ear were noted.  Right ear hearing within normal limits and left ear severe to profound sensorineural hearing loss at 2000 to 4000 Hertz, was assessed.  

Using 38 C.F.R. § 4.85, Tables VI, VIA, and VII, noncompensable hearing loss is shown, even with application of 38 C.F.R. § 4.86, used for the evaluation of exceptional patterns of hearing impairment, as shown in the left ear.  In this regard, the Veteran's pure tone threshold average of 20 and speech discrimination score of 100% results in Level I hearing acuity in the right ear using Table VI.  The Veteran's pure tone threshold average of 67.50 and speech discrimination score of 88% results in Level III hearing acuity in the left ear using Table VI.  However, as the Veteran exhibits an exceptional pattern of hearing loss in the left ear, such may also be rated solely on the pure tone threshold average, which results in Level V hearing acuity in the left ear using Table VIA.  Utilizing Table VII, such results in a noncompensable rating based on Level I hearing acuity in the right ear and Level V hearing acuity in the left ear.

The file also contains lay statements provided by the Veteran and a colleague at the police department attesting to the Veteran's difficulties hearing in a work setting, and indicating that this was affecting his performance.  

The Veteran provided testimony at a Board hearing held in November 2012.  At such time, he discussed the impact of his hearing loss on his quality of life and work/work performance.  He indicated that he was a deputy police chief and that in this capacity he had difficulty hearing conversations and had to ask for information and questions to be repeated.  He indicated that he did not receive treatment for hearing loss and had thought of obtaining hearing aids in the future (Pgs. 6-7).  The Veteran stated that he did not think his hearing had become worse since being evaluated by VA (in May 2011) (p. 7).  He also mentioned having difficulty hearing his wife at home.

As discussed above, the Board finds that for the entire appeal period, there has been no evidence presented which reveals compensable hearing loss in accordance with the mechanical formula used by VA under 38 C.F.R. § 4.85, even with consideration of 38 C.F.R. § 4.86(b).  As such, a compensable rating must be denied.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding speech in the presence of background noise, he is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Despite the foregoing, the Board acknowledges the Veteran's reports of embarrassment in having to ask individuals to repeat themselves when speaking to him and his assertion that his hearing loss has affected his job performance and ability to communicate at home with his wife.  However, even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.   Id. 

The Board initially notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran's bilateral high frequency hearing loss is his sole service-connected disability and, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to such specific, rated disability.  

Additionally, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include embarrassment in asking individuals to repeat what they have said to him, the Board finds that the Veteran's bilateral hearing loss symptomatology are fully addressed by the rating criteria under which such disability is rated.  In this regard, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI, VIA, and VII were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  

In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by difficulty understanding speech in the presence of background noise is a disability picture that is considered in the current schedular rating criteria.

Consequently, the Board finds that the Veteran's bilateral ear hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his bilateral hearing loss.  In fact, the record shows that the Veteran is currently employed as a deputy chief of police.  Therefore, the Board finds that a TDIU is not raised by the record. 

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral high frequency hearing loss.  Therefore, the benefit of the doubt doctrine does not apply in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

A compensable rating for bilateral high frequency hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


